t c memo united_states tax_court juan carlos garcia and caridad leon-garcia petitioners v commissioner of internal revenue respondent docket no filed date juan carlos garcia and caridad leon-garcia pro sese lydia a branche and shawna a early for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency in tax of dollar_figure and a penalty of dollar_figure under sec_6662 after concessions the issues for decision are whether petitioners are entitled to deductions for unre- imbursed employee business_expenses charitable_contributions and medical expenses in excess of the amounts respondent allowed and whether petitioners are liable for the accuracy-related_penalty with certain exceptions we resolve these issues in respondent’s favor findings_of_fact the parties submitted before trial a partial stipulation of settled issues a stipulation of facts and a supplemental stipulation of facts we incorporate the stipulation of settled issues the stipulations of facts and the related exhibits by this reference petitioners resided in new jersey when they filed their petition petitioners juan carlos garcia and caridad leon-garcia are married and have two minor children mr garcia is a truck driver early in he engaged in a job search after his situation with his prior employer deteriorated in date he was hired by j b hunt transport services and continued working there for the remainder of mrs garcia worked as an elementary_school teacher during petitioners timely filed for a joint federal_income_tax return on which they reported adjusted_gross_income agi of dollar_figure that amount is not in unless otherwise indicated all statutory references are to the internal_revenue_code code as amended and in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar dispute on the attached schedule a itemized_deductions petitioners reported charitable_contributions of dollar_figure medical and dental expenses of dollar_figure unreimbursed employee business_expenses of dollar_figure and other expenses of dollar_figure petitioners prepared their return using tax_return preparation software the irs selected this return for examination following the examination the irs issued them a timely notice_of_deficiency that denied for lack of substantiation most of the deductions they had claimed during mr garcia allegedly incurred travel_expenses as part of his employment search and various expenses related to his job as a truck driver he incurred expenses for meals_and_lodging while on the road and he occasionally paid to park his truck at truck stops while eating he enjoys smoking cigars and testified that he sometimes gave cigars as gifts to workers who unloaded his truck he purchased clothing and boots to wear for work some of his shirts were em- broidered with his company logo and he paid to have these items cleaned he pur- the notice_of_deficiency allowed a charitable_contribution_deduction of dollar_figure the irs determined that petitioners had adequately substantiated dollar_figure of medical_expenses dollar_figure of unreimbursed employee business_expenses corresponding to mrs garcia’s union dues and dollar_figure of other expenses representing tax_return preparation fees however because these amounts were below the applicable thresholds of sec_213 and sec_67 no deductions were allowed for these items chased a cell phone that he used for business and personal purposes as part of his job he was required to be present during inspections of his truck but he was not paid for the time he spent waiting during mrs garcia purchased and wore to work dresses skirts blouses and similar attire acceptable to her school district these clothes were also acceptable for everyday wear on the street she bought a laptop computer that enabled her to perform some of her school-related tasks while at home petitioners had internet service in their home primarily for personal_use but mrs garcia occasionally used the internet when preparing for class petitioners’ claimed deduction for other expenses included dollar_figure of alleged legal and accounting fees petitioners conceded at trial that these items were nondeductible petitioners have donated cash property and their own time to a variety of not-for-profit_organizations the irs allowed a charitable_contribution_deduction of dollar_figure for certain cash contributions they made in petitioners donated an additional dollar_figure to the catholic diocese of trenton and received a letter substan- tiating this contribution petitioners allegedly contributed clothing to amvets through unattended donation bins but they were unable to substantiate these gifts the remaining contributions in dispute involve the local chapter of the knights of columbus koc of which mr garcia was an active member petitioners made cash gifts to this chapter st mary’s council and provided meals and financial assistance to the family of a koc member who lost his job during petitioners and their children required treatment for various medical conditions including diabetes chronic pain and scoliosis in some cases petitioners followed the advice of a medical service provider in treating these con- ditions but the disputed pharmacy items did not require prescriptions alleged medical_expenses that respondent disallowed included those for over-the-counter pain relievers such as ibuprofen or aspercreme diabetic testing supplies knee braces shoe inserts allergy medications diet products moisturizers throat lozenges and eye drops petitioners paid for heating and air conditioning in their home both were helpful in managing the family’s medical conditions but the utility expenses thus incurred did not exceed what was required for their general comfort petitioners also incurred expenses for toiletries such as shampoo tooth- paste and dental floss by way of substantiating these expenses petitioners submitted canceled checks credit card bills and bank account statements while petitioners had receipts for some purchases the documentation of their medical_expenses was poor and they maintained no contemporaneous_records of the amount timing or business nature of their alleged unreimbursed employee business_expenses during the irs audit they prepared a log of their various expenses and contributions this log included estimates of the total_amounts petitioners spent on various items throughout the year ie an estimated price per item multiplied by the estimated number of times it was purchased opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct rule a 290_us_111 the taxpayer must establish his entitlement to deductions allowed by the code and substantiate the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to re- spondent under sec_7491 as to any issue of fact see sec_7491 taxpayers must maintain sufficient records to establish their claimed de- ductions retain these records for as long as the contents may become material and keep these records available for inspection sec_6001 sec_1_6001-1 e in- come tax regs in certain circumstances the court may approximate the amount of an expense if the taxpayer proves it was incurred but cannot substantiate the exact amount 39_f2d_540 2d cir but the taxpayer must provide some basis for such an estimate 85_tc_731 the failure to keep and produce appro- priate records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 at ii schedule a deductions a unreimbursed employee business_expenses sec_162 allows a deduction for ordinary and necessary business ex- penses paid_or_incurred during the taxable_year in carrying on any trade or busi- ness the determination whether an expenditure satisfies the requirements for deductibility is a question of fact see 320_us_467 an individual may be in the trade_or_business of being an employee ordinary and necessary expenses_incurred in that trade_or_business are deductible 65_tc_862 expenses_incurred in search- ing for new employment in the employee’s existing trade_or_business may also be deductible business_expenses 58_tc_219 54_tc_374 deductions are not available for personal living or family_expenses sec_262 expenses subject_to sec_274 sec_274 prescribes more stringent substantiation requirements for certain categories of expenses these include traveling expense including meals_and_lodging while away from home any expense for gifts and expenses with respect to any listed_property sec_274 listed_property is defined by sec_280f to include any computer_or_peripheral_equipment the substantiation requirements of sec_274 thus apply to petitioners’ reported expenses for travel parking meals business_gifts and a laptop computer to satisfy the sec_274 requirements a taxpayer generally must main- tain records and documentary_evidence sufficient to establish the amount date and business_purpose for an expenditure or the business use of listed_property sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records the substantiation requirements can be met by other_sufficient_evidence corroborating the taxpayer’s own statement see id para c fed reg petitioners have not carried their burden of substantiating any of the ex- penses governed by sec_274 they produced some receipts and canceled checks made out to mr garcia or to cash in an attempt to substantiate travel parking and meal expenses their only log was created during the audit and does not establish the timing or business nature of the expenses while peti- tioners had receipts for the laptop and numerous cigars they maintained no contemporaneous documentation to separate personal from business use their testimony that these items were used exclusively for business purposes was not credible because petitioners failed to substantiate properly the expenses subject_to sec_274 we cannot make our own estimate and must disallow in full the deductions they claimed see 73_tc_1081 sec_1_274-5t temporary income_tax regs fed reg date other trucking expenses mr garcia testified that his employer requires him to have a cell phone and that he used that phone exclusively for business purposes we found this testi- mony unconvincing especially given the nature of his occupation petitioners have not adequately substantiated any expense connected with business use of mr garcia’s cell phone mr garcia testified that he spent approximately one hour of unpaid time per day waiting for his truck to be inspected petitioners claimed a deduction for the value of this unpaid time petitioners have articulated no theory to support this claim nor have they established any expenses that mr garcia incurred in consequence of his downtime the irs properly disallowed the claimed deductions clothing the cost of clothing may be deductible as a business_expense if the clothing is of a type specifically required as a condition_of_employment it is not adaptable to general usage as ordinary clothing and it is not so worn 628_f2d_467 5th cir rev’g tcmemo_1979_311 30_tc_757 see wasik v commissioner tcmemo_2007_148 93_tcm_1341 if clothing is adaptable to ordinary use its cost does not qualify for a business_expense deduction even though the taxpayer’s job causes it to be subjected to harder use and more wear_and_tear than usual 28_tc_1278 aff’d 262_f2d_411 2d cir see 8_tc_902 the school district did not require mrs garcia to wear a uniform of any kind the clothing she wore to work was suitable for use as ordinary street wear mr garcia’s boots and work pants while perhaps heavy duty were likewise suitable for ordinary usage and their costs are thus nondeductible mr garcia testified that he purchased from a uniform supplier several shirts em- broidered with his employer’s logo while costs of these items might qualify for deduction as a uniform he submitted substantiation of only one such purchase for dollar_figure because petitioners’ agi in was dollar_figure they can deduct unreim- bursed employee business_expenses only to the extent such expenses exceeded dollar_figure dollar_figure see sec_67 respondent conceded that petitioners had substantiated dollar_figure of such expenses resolving all doubts in favor of peti- tioners we conclude that they could substantiate no more than dollar_figure of additional expenses even if the cost of cleaning mr garcia’s work_clothes were included petitioners’ claimed deduction under sec_162 must therefore be disallowed in its entirety b charitable_contributions sec_170 allows as a deduction contributions made within the taxable_year to churches charities and other specified entities see sec_170 no de- duction is allowed for a contribution of services however unreimbursed travel or similar expenses paid incident to the rendition of services to a charitable organi- zation may be deductible 60_tc_988 sec_1_170a-1 income_tax regs charitable_contributions are allowable as deductions only if verified under regulations prescribed by the secretary sec_170 the nature of the required substantiation depends on the size of the contribution and whether it is a gift of cash or property see sec_1_170a-13 income_tax regs for all contributions taxpayers are required to keep reliable written re- cords such as canceled checks or receipts establishing the identity of the donee and the date and amount of the contribution sec_1_170a-13 income_tax regs for noncash contributions additional documentation is required see id para b factors indicating that records are reliable include t he contemporaneous nature of the writing evidencing the contribution and the regularity of the taxpayer’s recordkeeping procedures id para a i for contributions of dollar_figure or more the taxpayer must obtain a contemporaneous written acknowledgment from the donee sec_170 additional and more stringent substantiation requirements are imposed for contributions of property with a claimed value exceeding dollar_figure see sec_170 the irs concluded that petitioners had substantiated cash contributions of dollar_figure for the other reported contributions petitioners generally did not have contemporaneous_records or receipts but relied on a log they created during the audit finding this inadequate the irs disallowed the balance of the claimed deduction for lack of substantiation in an effort to substantiate charitable_contributions in addition to the dollar_figure that the irs allowed petitioners produced at trial a letter dated date from the diocese of trenton indicating that they had made a dollar_figure contribution to the bishop’s annual appeal this letter which states that petitioners received no goods or services in exchange appears to qualify as a contemporaneous written acknowledgment under sec_170 we will therefore allow an additional charitable_contribution_deduction of dollar_figure petitioners claimed a deduction of dollar_figure for travel_expenses allegedly in- curred in performing services for their church petitioners provided no contempor- aneous record of this travel and no evidence as to how this amount was computed they likewise produced no evidence that they performed distinct services for their church apart from attending regular worship services we conclude that the irs properly disallowed this claimed deduction petitioners claimed a deduction of dollar_figure for clothing allegedly donated to amvets during during the irs examination petitioners created a log listing approximately articles of clothing along with a value supposedly de- rived from a valuation tool included in their tax_return preparation software petitioners testified that these gifts were made through an unattended donation bin to substantiate these alleged contributions petitioners submitted a letter from amvets dated date this letter which petitioners secured during the irs audit was not a contemporaneous written acknowledgment of their alleged gifts see sec_170 petitioners likewise have not satisfied the additional substantiation requirements for gifts of property valued in excess of dollar_figure see sec_170 f providing that similar items of property must be aggregated in determining whether contribution exceeds the dollar_figure threshold sec_1_170a-13 income_tax regs and petitioners submitted no evidence that the clothing they allegedly contributed was in good used condition or better see sec_170 for all these reasons the irs properly disallowed this claimed deduction petitioners claimed a deduction of dollar_figure for gifts of cash and property to their local koc chapter of which mr garcia was a member before determining whether petitioners have adequately substantiated these gifts we must decide whe- ther they have met their burden of establishing that the donee entity was recog- nized by the irs as an organization described in sec_501 and entitled to receive tax-deductible contributions under sec_170 we conclude that they have not met this burden petitioners presented no evidence establishing that their local koc chapter was eligible to receive tax-deductible contributions an undated letter from the chapter states only that it is a not for profit organization that works very closely with the charities of the roman catholic church this letter indicates that the chapter is organized under sec_501 but many entities tax-exempt under sec_501 such as civic leagues social clubs and fraternal societies are ineli- gible to receive tax-deductible contributions see sec_501 we take notice that neither the koc nor any of its local councils is listed on the irs master list of sec_501 organizations petitioners also did not establish that their a court may take judicial_notice of appropriate adjudicative facts at any stage in a proceeding whether or not the parties request it see fed r evid a c 442_f3d_741 n 9th cir stating that the court may take judicial_notice of court filings and other matters of public record 331_f2d_600 6th cir explaining that a court may take judicial_notice sua sponte in general a court may take notice of facts that are capable of accurate and ready determination by resort to sources whose accuracy cannot be reasonably ques- tioned fed r evid b gifts were to be used exclusively for any exempt_purpose we accordingly conclude that the irs properly disallowed the claimed deductions c medical_expenses as in effect for sec_213 allowed as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceeded of agi medical_care is defined to include ex- penditures for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 medical expense deductions are confined strictly to expenses_incurred primarily for these purposes sec_1_213-1 income_tax regs such deductions must thus satisfy a but for test the taxpayer must show that the expenditure was an essential element of the treatment and that it would not have otherwise been incurred for nonmedical reasons jacobs v commissioner sec_170 defines charitable_contributions to include amounts given by an individual to a domestic fraternal society but only if the contribution or gift is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals the agi floor was raised to for taxable years beginning after decem- ber see patient protection and affordable_care_act pub_l_no sec_9013 sec_124 stat pincite 62_tc_813 12_tc_580 aff’d per curiam 183_f2d_579 6th cir inquiries of this nature are primarily factual amounts paid for medicine and drugs including over-the-counter medi- cations are deductible only if such medicine or drug is a prescribed_drug or is insulin sec_213 the term prescribed_drug means a drug or biological which requires a prescription of a physician for its use by an individual sec_213 expenses for items such as toothpaste shaving cream toiletries and cosmetics are not deductible as costs of medicine or drugs sec_1_213-1 income_tax regs likewise the expenses of maintaining a household including rent and utilities are not deductible sec_1_262-1 income_tax regs petitioners deducted as medical_expenses the full cost of heating and cool- ing their home along with their expenditures_for lawn service to support the medical necessity of these items petitioners submitted letters from alleged health- care providers several of which are suspect on their face in any event petitioners did not establish that these expenses exceeded what was required for their general comfort or that these expenses would not have otherwise been incurred for non- medical reasons see jacobs v commissioner t c pincite see also 67_tc_481 46_tc_672 petitioners allegedly spent considerable sums on over-the-counter pharmacy items such as pain relievers diet products eye drops skin care products and allergy medications while these items are no doubt beneficial to petitioners and their family sec_213 does not allow a deduction for amounts spent to purchase a medicine or drug for which no prescription is required sec_213 d nor are deductions allowed for items such as toothpaste dental floss shampoo shav- ing cream or similar personal items sec_1_213-1 income_tax regs petitioners’ testimony established that they incurred medical_expenses in for treatment for scoliosis and for testing blood sugar however resolving all evidentiary doubts in petitioners’ favor the additional expenses they could be thought to have substantiated besides the dollar_figure that respondent conceded could not exceed dollar_figure because petitioners’ agi in was dollar_figure sec_213 would allow a deduction only to the extent petitioners’ deductible medical ex- penses exceeded dollar_figure dollar_figure the irs properly disallowed their claimed deduction in its entirety iii accuracy-related_penalty the code imposes a penalty upon the portion of any underpayment_of_tax that is attributable among other things to a ny substantial_understatement_of_income_tax sec_6662 b an understatement of income_tax is substan- tial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 taking into account the additional deduc- tion that we have allowed there is an understatement in petitioners’ income_tax in excess of dollar_figure this amount comfortably exceeds both dollar_figure and of the total_tax required to be shown on their return respondent has thus carried his burden of production by demonstrating a substantial_understatement_of_income_tax see sec_7491 the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the tax- payer acted in good_faith with respect to it sec_6664 the decision whe- ther the taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances sec b income_tax regs generally the most important factor is a taxpayer’s effort to ascertain his or her tax_liability correctly other circumstances that may signal reasonable_cause and good_faith include an honest misunder- standing of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer ibid petitioners offered no evidence that they attempted to ascertain their tax lia- bility correctly they had no colorable basis for deducting most of their personal expenses and they had few if any reliable contemporaneous_records they do not contend that they relied on the advice of a competent tax professional in taking these positions see sec_1_6664-4 income_tax regs mr garcia understood that the koc chapter to which he belonged was a not-for-profit entity but he made no effort to determine whether it was an organi- zation entitled to receive tax-deductible contributions he received no contempor- aneous written acknowledgment letter from it and he kept no contemporaneous record of his alleged gifts given the receipts and acknowledgment letters that petitioners received and maintained from their church and from other charities they were clearly aware of the documentation they should have sought and re- ceived we accordingly sustain the accuracy-related_penalty in its entirety to reflect the foregoing decision will be entered under rule
